Case 1:03-md-01570-GBD-SN Document 5685 Filed 01/16/20 Page 1 of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

  

In re Terrorist Attacks on September 11,2001 | 03 MDL 1570 (GBD\S)
ECF Case

 

 

 

 

 
 
  

This document relates to:
Horace Morris et al. v. Islamic Republic of Iran, No. 1:18-cv-05321 (GBD) (SN)

(SEED | ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS
ON BEHALF OF MORRIS PLAINTIFFS IDENTIFIED IN EXHIBITS A AND B II

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibits A and B to this Order, Plaintiffs in Morris II, who are each a spouse, parent, child, or
sibling (or the estate of a spouse, parent, child, or sibling) of a victim killed in the terrorist
attacks on September 11, 2001 (as identified on Exhibit A), or the estate of an individual who
was killed in the terrorist attacks on September 11, 2001 (as identified on Exhibit B), and the
Judgment by Default for liability only against Defendant Islamic Republic of Iran (the “Iran
Defendants”) entered on June 21, 2019 (ECF No. 4595), together with the entire record in this
case; it is hereby

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608 (a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Morris ///, as identified in the attached Exhibit A, who are each a
spouse, parent, child, or sibling (or the estate of a spouse, parent, child, or sibling) of an
individual killed in the terrorist attacks on September 11, 2001, as indicated in Exhibit A; and it

is

docs-100229561.1

 
Case 1:03-md-01570-GBD-SN Document 5685 Filed 01/16/20 Page 2 of 3

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Morris II, as identified in the attached Exhibit B, who are each the
estate of a victim of the terrorist attacks on September 11, 2001, as indicated in Exhibit B; and it
is

ORDERED that Plaintiffs identified in Exhibit B are awarded: compensatory damages
for decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit B;
and it is

ORDERED that Plaintiffs identified in the expert reports attached as Exhibits B-1 to B-
31 to the Declaration of Jerry S. Goldman, Esquire (“Goldman Declaration”) (and identified in
Exhibit B) and annexed hereto, are awarded economic damages as set forth in Exhibit B and as
supported by the expert reports and analyses submitted as Exhibits B-1 to B-31 to the Goldman
Declaration; and it is

ORDERED that Plaintiffs identified in Exhibits A and B are awarded prejudgment
interest of 4.96 percent per annum, compounded annually, running from September [1, 2001
until the date of judgment; and it is

ORDERED that Plaintiffs identified in Exhibits A and B may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on

this issue; and it is further

docs-100229561.1

 

 
 

Case 1:03-md-01570-GBD-SN Document 5685 Filed 01/16/20 Page 3 of 3

ORDERED that the remaining Morris Plaintiffs not appearing on Exhibits A or B, may
submit in later stages applications for damages awards, and to the extent they are for solatium or
by estates for compensatory damages or for decedents’ pain and suffering from the
September | 1" attacks, they will be approved consistent with those approved herein for the
Plaintiffs appearing on Exhibits A and B.

SO ORDERED:

nig L B DPrio

 

 

GEORG . DANIELS
United States District Judge
Dated: New York, New York

, 2020

[FEB 0 5 2020

docs-100229561.1

 
 

Case 1:03-md-01570-GBD-SN Document 5685-1 Filed 01/16/20 Page 1 of2

Exhibit A

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

850‘9ZE'65S c00‘00O0'7S B8sg0’9ZT‘7S 000°0S7'SSS W1OL
siaspoy q uneus sp4seyry eysaudA
000‘0SZ‘v$ V/N V/N 000'OS¢'rs$ SUNQIS "€L
, , , , ojousewoy aso yeayes UdAAIS ojousewoy BeUdI] dasor
000‘0SZ'p$ v/N V/N 000'0SZ‘t$ BUIIGIS 4 ZI
Aoy , sejsnoq Aoy Vv Ay owl
000‘0S2‘vS V/N V/N 000‘0S2'rS BUIIqIS ‘TL
ey Aoy yjeuuay Aoy Vv AuoutL
000‘0S7Z‘v$ V/N V/N 000‘0S7'tS BUIIAIS 4 OL
/ Aoy Aes Aoy Vv Ay}oul
000‘0SZ‘7S V/N Y/N 000‘0SZ‘tS BUIIIS ow 6
, Koy Uyor Aoy “Y Aujowl
000‘0S2'r$ V/N V/N 000°0S2‘tS BUI(IS mows 8
: Aoy sower Aoy Vv Ay yout
000‘0SZ ‘tS v/N V/N 000'0SZ'r$ BUIIGIS mot ‘Z
, oe, oyeuly epury Aow Vv Ayyouly
000‘0SZ‘v$ V/N V/N 000‘0S7'tS SUlIgIS 4 9
Ly aseaza hoy aew epl Koy Vv Ayjoul,
000‘00S‘8$ v/N v/N 000‘00S"8$ (P P) , S
yUuadsed
ee Lee JapjeMua}io e310 JapjemMuasno OJpIs|
000052 ‘vS V/N V/N 000'0S2'7S BUGIS p YD
/ , , , JapjemMua}o epIIN JapjemMusno OLPIS|
000‘0S7 ‘PS v/N V/N 000‘0S2'7$ BUGIS r P €
/ / Lee JOP[EMUSHIO aIppy Japjemuayo OApIs|
000‘0S7¢ ‘tS V/N V/N 000‘0SZ'rS BUlIGIS Zz
oe, oy oy essno-w ydasor apne essnoy ydasor apne | |
850971 ‘tS 000‘000'Z$ | 8S0‘9ZT‘%S V/N Yd-09 t
no 3pe2de
INNOWY. sodeweq sadeweq qungny sHepeed awen 3sey MeN OwWweN ISul4 awen 3se} oueN SWeN 35114
SIDVINVG |. woueo; | s1wWo0Uelg sotrued TH/6.04 4SILNIW1d SIPPUN JALLNIVId 1N30394G PIE 1N3q0393q
WLOL -UON : winiejos diysuonejay JSNLNIW1d INIG433G
cn

 

 

 

 

 

 

 

 

 

 

 

 

 

(JUepe0ag 11/6 jo ewleN Jse7 Aq Ayeonaqeyayy)
SLUO] OLY “XZ

7410 Z abed OZ/IT/TO Palla T-GE89g }UEeWND0G NS-dgD-0/STO-PW-E0:T eased

 

 

 
 

Case 1:03-md-01570-GBD-SN Document 5685-2 Filed 01/16/20 Page 1 of 2

Exhibit B

 

 
 

wan au F wn Pr

www iw www NrnNn NY NY NY NN NY KN NH RP RP RP PP RP PRP PRP PrP Be
AnRRHBNSE SESNAARHN EH SOHN AHAWNE DO

Case 1:03-md-01570-GBD-SN Document 5685-2 Filed 01/16/20 Page 2 of 2

EX. B to Morris

(Alphabetically by Last Name of 9/11 Decedent)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DECEDENT DECE BENT DECEDENT . Economic Non-Economic TOTAL Damage
First Name Middle Last Name Suffix Damage Damage Amount Amount
Name Name Amount .
Odessa V, Morris $1,344,649 $2,000,000 $3,344,649
Ferdinand Morrone $2,931,150 $2,000,000 $4,931,150
Jude Moussa $2,126,058 $2,000,000 $4,126,058
Dennis M. Mulligan $2,868,783 $2,000,000 $4,868,783
Valerie V. Murray 576,971 $2,000,000 $2,076,971
| Oscar F. Nesbitt $2,000,000 $2,000,000
Gerard T. Nevins $3,439,128 $2,000,000 $5,439,128
Nancy Yuen Ngo $2,000,000 $2,000,000
Margaret Orloske $1,768,754 $2,000,000 $3,768,754
David Ortiz $2,509,759 52,000,000 $4,509,759
Eileen M. Rice $1,189,758 52,000,000 $3,189,758
(srael Pabon $1,432,971 $2,000,000 $3,432,971
Richard A. Pearlman $1,197,393 $2,000,000 $3,197,393
Nancy E, Perez $947,748 52,000,000 $2,947,748
Emelda Perry $2,000,000 $2,000,000
Glenn Perry Sr. 53,185,196 $2,000,000 55,185,196
William R. Peterson $1,357,663 52,000,000 $3,357,663
Glen Pettit $2,000,000 [ $2,000,000
Tu-Anh Pham $8,152,540 $2,000,000 $10,152,540
Giovanna Porras $1,047,730 52,000,000 $3,047,730
Robert D. Pugliese $2,000,000 $2,000,000
Lincoln Quappe $4,199,138 52,000,000 $6,199,138
Deborah Ramsaur $1,718,491 52,000,000 $3,718,491
Martha M, Reszke $948,293 $2,000,000 $2,948,293
Francis Riccardelli $6,146,029 $2,000,000 58,146,029
Venesha Richards $2,000,000 $2,000,000
Carmen A. Rivera 53,760,940 $2,000,000 $5,760,940
Linda 1. Rivera $975,352 52,000,000 $2,975,352
Joseph M. Romagnolo $4,882,491 52,000,000 56,882,491
Mark L. Rosenberg 53,616,703 $2,000,000 $5,616,703
Timothy A. Roy 55,883,487 52,000,000 $7,883,487
Isidro D. Ottenwalder $2,455,057 $2,000,000 $4,455,057
Ronald J. Ruben 52,000,000 $2,000,000
Susan A. Ruggiero $3,828,400 $2,000,000 55,828,400
Hernando R. Salas $126,692 $2,000,000 $2,126,692
Frederick C. Scheffold 52,420,060 52,000,000 $4,420,060

 

 

 
